Citation Nr: 1511999	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of Department of Veterans Affairs (VA) death benefits.  


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel





INTRODUCTION

The Veteran had active service from August 1963 to August 1966.  The appellant was previously married to the Veteran, and is claiming that she is his surviving spouse for the purpose of VA death pension benefits.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO & IC) in Philadelphia, Pennsylvania, which found that the Appellant was not eligible for Dependency and Indemnity Compensation (DIC), death pension and accrued benefits.  

The Appellant testified at a VA Travel Board hearing in June 2014.  A transcript of said hearing has been associated with the file.

The Board has reviewed the paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in Connecticut in October 1971.

2.  The Appellant and the Veteran obtained a divorce in Connecticut in May 1984.

3.  The state of Connecticut does not recognize common-law marriage.

4.  The Appellant and the Veteran and did not hold themselves out as husband and wife upon cohabitation subsequent to their divorce, and there is no evidence that they were in an attempted marriage that was invalid solely by reason of legal impediment.  


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 101(3), 101(31), 103, 1304, 1310, 1311, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 231-32 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA not applicable where the law, not factual evidence, is dispositive).  As that is the case here, no further assistance is due.

Analysis

The record reflects that the Veteran and Appellant were married in the state of Connecticut in October 1971 and were divorced upon entry of a judgment by the Superior Court of Connecticut in May 1984.  

A Certificate of Death (death certificate) shows that the Veteran died on November [redacted], 1991.  At her June 2014 Travel Board hearing, the Appellant testified that she remarried in 1993 and that her second husband passed away in 2004.  (Hearing Transcript, Page 7).  The Appellant testified that she has been a widow since 2004.  Id.  

Through the course of her appeal, Appellant maintains that following their divorce she and the Veteran cohabitated together until his death, and that she stayed with him and nursed him through his illness.  She also averred that she was recognized as his widow by the Social Security Administration (SSA).  At her June 2014 hearing, the Appellant testified that she and the Veteran "w[ere] always together," cohabitated following their divorce, and that while friends and family finally learned of the divorce, "as far as they [were] concern[ed] we w[ere] just still living together as a couple."  (Hearing Transcript, Pages 4-6).  

Here, the Appellant does not contend that she and the Veteran were formally remarried after they resumed cohabitation.  She has not offered or contended that a marriage license or affidavit exists which would show that she and the Veteran were remarried at the time of his death.  Instead, she argues that post-divorce cohabitation is sufficient to recognize her and the Veteran as husband and wife.

In effect, the Appellant contends that following their divorce she and the Veteran entered into a common-law marriage.  Common-law marriage is an informal or non-ceremonial marriage, created by an agreement between a man and woman who have the legal right to marry.  People who enter into a common-law marriage usually do not comply with legal formalities such as a marriage license.  Connecticut does not recognize common-law marriage.  Loughlin v. Loughlin, 280 Conn. 632, 643, 910 A.2d 963, 972 (2006); McAnerney v. McAnerney, 165 Conn. 277, 285, 334 A.2d 437 (1973).  

The Board notes that there are some circumstances in which a common-law marriage may be recognized for VA purposes even if it is not recognized by the state where the appellant and the veteran reside.  

In Colon v. Brown, 9 Vet. App. 104, 107 (1996), the Court determined that in cases where there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  

The term "legal impediment" was interpreted in an opinion of VA Office of the General Counsel, VAOPGCPREC 58-91, to include the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriages.  The Court issued pertinent directives in this regard in Colon v. Brown, 9 Vet. App 104 (1996).  Specifically, in cases where an appellant believes that there was a valid common law marriage, they must be given an opportunity to submit a signed statement pursuant to 38 C.F.R. § 3.205(c) indicating that he or she had no knowledge of an impediment to the marriage.  The Court indicated that if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  Basically, an attempted marriage will be "deemed valid" if:  (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 C.F.R. § 3.52 (2014). 

However, the facts of this case do not support a finding that a common-law marriage between the Appellant and the Veteran can be "deemed valid."  In this case, there is no evidence to show that the Appellant and the Veteran considered themselves to have been in a common-law marriage subsequent to their divorce until the death of the Veteran.  The key factor is that both the Veteran and the Appellant must have believed themselves to have been husband and wife prior to his death.  However, this is not demonstrated by the evidence.   

The Veteran's death certificate lists his marital status at the time of his death as "divorced."  Review of the Appellant's submissions shows that she used her second husbands name as her last name on her VA Form 9 Substantive Appeal received in March 2013 and on her VA Form 21-534 received in June 2011.  Tellingly, upon her VA Form 21-534, the Appellant did not check the "Yes" in question number 26, i.e., whether she lived with the Veteran from the date of their marriage to the date of his death.  Rather, for question number 27 (reason for separation), the Appellant wrote "[l]ived together over 12 years."  This comports with the dates of their marriage (October 1971) and their divorce (May 1984).  Finally, upon a VA Form 21-8947 (Compensation and Pension Award) dated in January 1992, the box for "Spouse" is blank.  

Moreover, there is no statement from the Appellant or the Veteran indicating that they both believed they were married at the time of his death.  As the evidence does not demonstrate that the Appellant believed herself to be married to the Veteran at his death (rather, as per her June 2014 hearing testimony, she testified that they cohabitated following their divorce) there is no need to seek a statement from her indicating she had no knowledge of an impediment to marriage.  The provisions of 38 C.F.R. § 3.205(a) are not satisfied, and the Board finds that the Veteran and the Appellant were not in a "deemed valid" marriage at the time of the Veteran's death.  For these reasons, the Board finds that the appellant is not entitled to recognition as the Veteran's spouse for the purpose of basic entitlement to VA benefits.  

Finally, with respect to Appellant's claim that she is entitled to VA benefits because she is recognized as the Veteran's widow by the SSA (and receives SSA benefits), in the case of Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the Court noted that there are "significant differences" in the definition of disability under the statutes and regulations governing SSA adjudications on the one hand and those governing VA regulations on the other.  Also, 38 U.S.C.A. § 7104(c) states that "[t]he Board shall be bound in its decisions by regulations of [VA]."  


ORDER

Recognition of the Appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.  



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


